     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 1 of 29




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

LUCILLE ANDERSON, SARA
ALAMI, GIANELLA CONTRERAS
CHAVEZ, DSCC, and DEMOCRATIC
PARTY OF GEORGIA, INC.,
                                            CIVIL ACTION
      Plaintiffs,
                                            FILE NO. 1:20-CV-03263-MLB
v.

BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State and Chair of the
Georgia State Election Board, et al.,

      Defendants.


           BRIEF IN SUPPORT OF COUNTY DEFENDANTS’ 1
                       MOTION TO DISMISS

      Article III and the separation of powers forbid the Judiciary from

weighing in on political debates and making policy decisions within the

purview of the Legislature. But that is precisely what Plaintiffs 2 ask the


1 County Defendants are the members of the Boards of Election for Chatham,
Clayton, Cobb, DeKalb, Douglas, Fulton, Gwinnett, Henry, and Macon-Bibb
Counties, as listed on pages 3-4 of Plaintiffs’ Complaint [Doc. 1], and as
further amended by the Court’s Order substituting a Henry County Board of
Elections and Registration Official-Capacity Defendant [Doc. 90].
2 Plaintiffs are three individual Georgia voters (“Individual Plaintiffs”) and

two political organizations: the DSCC and the Democratic Party of Georgia,
Inc. (“DPG”) (collectively, the “Organizational Plaintiffs”).

                                        1
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 2 of 29




Court to do in this case. They ask the Court to “remedy” past long lines at

certain polling locations by entering the political arena and adopting vague

and undefined “standards” advocated by unelected, partisan academics,

lobbyists, and political parties and interest groups. In doing this, however,

Plaintiffs fail to allege the legal requirements of injury, traceability, or

redressability. For instance, to achieve their desired results, Plaintiffs ask

the Court to adopt nebulous remedies like requiring “sufficient” polling

places, “clear guidance and instructions” on counting votes, and several other

policy decisions. Yet the political-question doctrine precludes the Court from

wading into such matters without judicially manageable standards. Thus, the

Court should dismiss Plaintiffs’ Complaint 3 and direct them to the Georgia

Legislature and their elected representatives if they want to lobby for and

make changes to Georgia’s election laws.

             ARGUMENT AND CITATION OF AUTHORITY

I.    Plaintiffs lack standing.

      Article III of the Constitution limits the subject-matter jurisdiction of

federal courts. U.S. CONST. art. III § 2. A party invoking federal jurisdiction

bears the burden of establishing standing at the start of the lawsuit. Lujan v.


3 Clayton Defendants assert, and hereby preserve, their defenses of
insufficient service of process and lack of personal jurisdiction.

                                      2
      Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 3 of 29




Defenders of Wildlife, 504 U.S. 555, 561, 570 n.5 (1992); Johnson v. Bd. of

Regents, 263 F.3d 1234, 1267 (11th Cir. 2001).

      Standing requires proof of: “(1) an injury in fact that (2) is fairly

traceable to the challenged action of the defendant and (3) is likely to be

redressed by a favorable decision.” Jacobson v. Fla. Sec’y of State, No. 19-

14552, 2020 U.S. App. LEXIS 28078, at *14 (11th Cir. Sep. 3, 2020) citing

Lujan, 504 U.S. at 560-561. And, “when plaintiffs seek prospective relief to

prevent future injuries, they must prove that their threatened injuries are

‘certainly impending.’” Id. at *15, citing Clapper v. Amnesty Int’l USA, 568

U.S. 398, 401 (2013).

      Moreover, a complaint must be dismissed under Fed. R. Civ. P. 12(b)(1)

if it has not alleged a sufficient basis for subject-matter jurisdiction. Stalley v.

Orlando Reg’l Healthcare Sys., 524 F.3d 1229, 1232 (11th Cir. 2008). This

Court must address threshold issues of jurisdiction and standing before

considering dismissal on the merits. Georgia Shift v. Gwinnett Cty., No. 1:19-

cv-01135-AT, 2020 U.S. Dist. LEXIS 31407, at *7 (N.D. Ga. Feb. 12, 2020). As

one court has noted, in a challenge to jurisdiction in a factual 12(b)(1) motion,

Plaintiffs’ allegations do not enjoy the same degree of deference afforded

under 12(b)(6):




                                         3
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 4 of 29




      Because at issue in a factual 12(b)(1) motion is the trial court's
      jurisdiction -- its very power to hear the case -- there is
      substantial authority that the trial court is free to weigh the
      evidence and satisfy itself as to the existence of its power
      to hear the case. In short, no presumptive truthfulness
      attaches to plaintiff's allegations, and the existence of
      disputed material facts will not preclude the trial court from
      evaluating for itself the merits of jurisdictional claims. Moreover,
      the plaintiff will have the burden of proof that
      jurisdiction does in fact exist.

Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 732 n.9 (11th Cir. 1982)

(emphasis added).

    A.      Plaintiffs fail to identify an injury.

    Under Article III, this Court must first determine whether Plaintiffs

have adequately pleaded an injury. Neither the Organizational Plaintiffs nor

the Individual Plaintiffs have met this burden.

    At the pleading stage, the allegations must “contain sufficient detail for

the Court to determine that plaintiffs ‘have made factual averments

sufficient, if true, to demonstrate injury in fact.’” Georgia Shift, 2020 U.S.

Dist. LEXIS 31407, *8-9 quoting Havens Realty Corp. v. Coleman, 455 U.S.

363, 378 (1982). In cases involving injunctive relief, “the injury-in-fact

requirement insists that a plaintiff allege facts from which it appears there is

a substantial likelihood that he will suffer injury in the future.” Strickland v.

Alexander, 772 F.3d 876, 883 (11th Cir. 2014).



                                       4
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 5 of 29




      “The Supreme Court rejected a standing test that would replace the

requirement of ‘imminent’ harm with the requirement of ‘a realistic threat’

that . . . the challenged activity would cause [the plaintiff] harm ‘in the

reasonably near future.’” Georgia Shift, 2020 U.S. Dist. LEXIS 31407, at *9.

Further, the “complainant must allege an injury to himself that is distinct

and palpable,’ as distinguished from merely abstract,’ and the alleged harm

must be actual or imminent, not ‘conjectural’ or ‘hypothetical.’” Id., citing

Whitmore v. Arkansas, 495 U.S. 149, 155 (1990). The rationale behind these

requirements is simple: To “ensure[] that courts do not entertain suits based

on speculative or hypothetical harms.” Lujan, 504 U.S. at 564, n.2. But that

is exactly what Plaintiffs ask the Court to do.

            1.    The Individual Plaintiffs have not alleged any
                  cognizable injury.

      The three individual Plaintiffs fall into two categories. First, Plaintiffs

Anderson and Contreras Chavez are (apparently) “planning” to vote in

person, but are worried they will wait in long lines. [Doc. 1 at ¶¶ 12, 13].

Plaintiff Alami (evidently) “hopes” to vote absentee, 4 but because she

allegedly did not receive her absentee ballot during the June Primary, “she is

4 County Defendants note that the Complaint does not specify whether
Plaintiff Alami hopes to vote absentee-by-mail or absentee-in-person through
early voting, but based on the context of the Complaint, it appears she would
hope to vote absentee-by-mail.

                                       5
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 6 of 29




concerned that she will have to vote in-person and wait in a long line again to

vote in November.” Id. at ¶ 13. In sum, the Plaintiffs only generally allege

past harm by long lines at some voting locations in Georgia, and then predict

long lines in the November 2020 general election. And Plaintiffs cite

generalized worry that COVID-19 will “exacerbate” lines at the polls.

      Put simply, Plaintiffs’ pleadings contain only “hypothetical,” “abstract,”

and “conjectural” harms. When Plaintiffs filed their Complaint, they noted

“Georgia is currently experiencing a surge in COVID-19 cases statewide.”

[Doc. 1 at ¶ 192]. But in the month since then, that surge appears to have

significantly waned. See COVID Daily Status Report, Georgia Department of

Public   Health,     https://dph.georgia.gov/covid-19-daily-status-report        (last

accessed September 7, 2020).

      Neither Plaintiffs, Defendants, nor this Court can say with any degree

of certainty how severe the COVID-19 pandemic will be in another two

months   or   that    its   presence   will   increase   the   likelihood   of     an

unconstitutionally burdensome long line—or that any action of Defendants

will be the cause of a long line. To do so is the very definition of a future,

“conjectural” harm. And “allegations of possible future injury are not

sufficient,” to establish standing. Clapper, 568 U.S. at 409 (emphasis added).

      Plaintiffs unwittingly acknowledge their injury is speculative. They

                                        6
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 7 of 29




only: (1) allege theoretical injuries stemming from past experiences on

different voting machines and guesswork on how severe the pandemic may or

may not be in the months to come, (2) and frame their injury in terms of their

own aspirations or feelings of apprehension about particular methods of

voting—none of which they are required to use. Id.

      Plaintiffs even concede that there are multiple possible causes of past

long lines and those causes do not necessarily correlate to the challenged

actions. [Doc. 1 at ¶¶ 38-45]. Instead, Plaintiffs focus merely on the potential

“injury” of waiting in line and throw in some “we can do better” remedies for

this Court to impose. But even if the Individual Plaintiffs could articulate

some non-speculative injury, they still do not allege a sufficiently

particularized injury. They admit they are just “concerned bystanders” and

cannot trace a particularized injury to themselves. Gardner v. Mutz, 962 F.3d

1329, 1342 (11th Cir. 2020). Because the Individual Plaintiffs have not

adequately alleged any injury-in-fact, their claims should be dismissed.

            2.    The Organizational Plaintiffs fail to identify how
                  they will divert resources on account of the County
                  Defendants’ conduct.

      The   DSCC     and   DPG     are       political   organizations   and   claim

organizational standing to sue. “An organization may demonstrate a concrete,

imminent injury either through a ‘diversion-of-resources’ theory or through

                                         7
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 8 of 29




an ‘associational-standing’ theory.” Democratic Party of Ga., Inc. v.

Crittenden, 347 F. Supp. 3d 1324, 1336 (N.D. Ga. 2018) citing Arcia v. Fla.

Sec’y of State, 772 F.3d 1335, 1341–42 (11th Cir. 2014). “[A]n organization

has standing to sue when a defendant’s illegal acts impair the organization’s

ability to engage in its own projects by forcing the organization to divert

resources in response.” Crittenden, 347 F. Supp. 3d at 1336 citing Arcia, 772

F.3d at 1341. Plaintiffs cannot get away with merely reciting resource

“diversion” as a legal conclusion. Jacobson, 2020 U.S. App. LEXIS 28078, at

*27. Instead, they must allege facts identifying where the diversion occurred.

      Rather than meeting this burden, the Organizational Plaintiffs only

allege they will keep pursuing their respective general missions. [Doc. 1 ¶¶ at

15–16]. The DSCC notes its “mission is to elect candidates of the Democratic

Party to the U.S. Senate, including in Georgia.” [Doc. 1 at ¶ 15]. The DSCC

alleges that long lines “discourage voters from voting . . .” Id. They claim they

“will have to divert funds and resources for voter turnout efforts in Georgia at

the expense of its other activities, like polling . . .” Id. Yet they make no

allegations about where those financial resources are diverted from, except to

vaguely suggest they go to voter turnout efforts. But voter turnout aligns

exactly with the DSCC’s mission, which they admit is to elect Democrats by




                                       8
      Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 9 of 29




“turn[ing] out its core constituencies and supporters to vote…” Id. And

polling is part and parcel its “voter turnout efforts.”

      DPG fairs no better. DPG characterizes its mission as “elect[ing]

Democratic candidates in Georgia,” and they accomplish this by “turn[ing]

out its core constituencies and supporters to vote…” [Doc. 1 at ¶ 16]. As with

the DSCC, Plaintiffs claim the potential long lines will cause DPG to need to

“divert resources to provide support for voters to help them avoid

disenfranchisement…” Id. Again, however, supporting voters they believe are

likely to vote for Democrats is the mission of DPG, and they cannot claim a

diversion of resources where they are merely carrying out this mission.

      To    sufficiently   divert   resources    for      standing   purposes,   an

organizational plaintiff must allege a “concrete and demonstrable injury to

the organization’s activities – with the consequent drain on the organization’s

resources – [that] constitutes far more than simply a setback to the

organization’s abstract social interests.” Havens Realty Corp., 455 U.S. at

379. If a complaint contains only “generic and abstract” allegations of injury,

the complaint must be dismissed for lack of standing. In re Equifax, Inc., 371

F. Supp. 3d 1150, 1165-1166 (N.D. Ga. 2019).

      Plaintiffs make only conclusory and abstract allegations about resource

diversion from one aspect of fulfilling their organizational purpose to another.

                                        9
       Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 10 of 29




But this does not constitute a concrete and demonstrable injury under Article

III. By vaguely asserting the specter of long lines will cause the DSCC to

“increase their efforts” in Georgia “at the expense of its other activities . . . in

other states holding elections for the U.S. Senate,” see, e.g., [Doc. 1 at ¶ 15] 5,

Plaintiffs claim the exact injury Jacobson found insufficient. 2020 U.S. App.

LEXIS 28078, at *28-29. Further, the DSCC’s suggestion that it would

redirect support from Georgia back to other states is not plausible because

Plaintiffs admit that two Georgia U.S. Senate seats are contested in the

upcoming election. [Doc. 1 at ¶ 15]. Regardless of the outcome of this case, it

is hard to imagine that DSCC will reduce support in Georgia. Unless the

DSCC changes its mission, it will continue to make every effort to win

Georgia elections – no matter the length of voting lines. This is especially

true since these very same Organizational Plaintiffs have, in another case in

this District, characterized Georgia’s Senate seats as “political ‘toss ups,’”

SPS v. Raffensperger, Case No. 1:19-cv-04960-AT, First Amended Complaint,

Doc. 17 at ¶ 37 and that they expect that Democrats will “gain more [seats] in

the State House in 2020.” Id. at ¶ 38.

        As the Seventh Circuit recently explained, organizations cannot

support a claim of standing “based solely on the baseline work they are

5   Plaintiff DPG does not make this claim, as it operates only in Georgia.

                                         10
        Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 11 of 29




already doing. They cannot convert ordinary program costs into an injury in

fact. The question is what additional or new burdens are created by the law

[or practice] the organization is challenging. It must show that the disruption

is real and its response is warranted.” Common Cause Ind. v. Lawson, 937

F.3d 944, 955 (7th Cir. 2019) (internal quotations and citations omitted).

Organizations must show that the challenged law’s effect “goes far beyond

‘business as usual’” through “concrete evidence showing that [the law] is

already disrupting their operations and . . . will likely require them to

significantly change or expand their activities.” Id.

        Unlike Plaintiffs, political organizations that have successfully

demonstrated standing under a diversion-of-resources theory have done so by

providing courts with specific examples as to how they have had to change

their    operations   to   address   a   challenged     law.   See,   e.g.   Common

Cause/Georgia v. Billups, 554 F.3d 1340, 1351 (11th Cir. 2009); Florida State

Conference of N.A.A.C.P. v. Browning, 522 F.3d 1153, 1166 (11th Cir. 2008);

Arcia v. Fla. Sec’y of State, 772 F.3d 1335, 1341-42 (11th Cir. 2014). In

contrast, courts regularly dismiss cases when organizations fail to identify

some meaningful change from their usual operations required by the

challenged law. See Fair Elections Ohio v. Husted, 770 F.3d 456, 459-460 (6th

Cir. 2014) (organization’s election volunteers were already being trained

                                         11
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 12 of 29




about voting procedures); Ind. Democratic Party v. Rokita, 458 F. Supp. 2d

775, 816-17 (S.D. Ind. 2006) (plaintiffs “vaguely assert[ed]” that they would

“divert unspecified resources to various outreach efforts”); see also Gardner,

962 F.3d at 1341 (generalized interest in preserving history not sufficiently

concrete).

      The Organizational Plaintiffs allege no activities they plan to change

and allege no disruption to their operations. Rather, they merely allege that

they will be fulfilling their organizational purposes and perceive the

possibility of long lines and the potential for improper practices at individual

voting locations as “simply a setback to [their] abstract social interests” of

winning elections and turning out the vote. See Havens Realty Corp., 455 U.S.

at 379. Their Complaint does not set forth a legally cognizable basis for

standing and, as such, their claims should be dismissed.

      Thus, the entire diversion of resources presented by Organizational

Plaintiffs in their Complaint is the cost of pursuing this lawsuit, which is not

sufficient for Article III standing. Fla. State Conf. of the NAACP v. Browning,

522 F.3d 1153, 1166 (11th Cir. 2008); see also Food & Water Watch, Inc. v.

Vilsack, 808 F.3d 905, 919 (D.C. Cir. 2015).

      Finally, if DPG claims associational standing on behalf of its Georgia

members, that argument fails for the same reasons that the Individual

                                      12
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 13 of 29




Plaintiffs cannot establish standing. The same attenuated fears are not an

injury for purposes of Article III. Clapper, 568 U.S. at 409. No Plaintiff here

alleges an actual injury for standing purposes and this case should be

dismissed on that basis alone.

      B.    Neither the Organizational Plaintiffs nor the Individual
            Plaintiffs have adequately alleged redressability because
            they have not sued all 159 counties.

            1.    Plaintiffs have not joined all Georgia counties.

      As the Eleventh Circuit recently explained, “it must be the effect of the

court's judgment on the defendant—not an absent third party—that

redresses the plaintiff's injury, whether directly or indirectly.” Lewis v.

Governor of Ala., 944 F.3d 1287, 1301 (11th Cir. 2019) (en banc) (internal

quotations omitted).

      The Georgia Election Code imposes statutory responsibilities on

Georgia counties. See, e.g., O.C.G.A. §§ 21-2-260 et seq. (as to setup of

precincts and polling places); 21-2-263 (requiring reduction of precinct size

when voters wait in line more than one hour after closing of polls). But

Plaintiffs only name members of nine county boards of election along with the

Secretary of State and members of the State Election Board, even though




                                      13
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 14 of 29




both the DPG and DSCC purport to work throughout Georgia. 6 [Doc. 1 at ¶¶

15–16] (noting the DSCC’s interest in the statewide U.S. Senate elections,

and DPG’s interest “on behalf of its voter members” located through the state

of Georgia). Thus, even if Plaintiffs obtain all the relief they seek, this Court’s

order cannot enjoin “absent nonparties.” Jacobson, 2020 U.S. App. LEXIS

28078, at *40. Because the Organizational Plaintiffs here seek targeted relief

from cherry-picked parties while leaving out other counties in the state, they

fail to establish redressability for its claimed “injuries” from alleged

diversions of resources will cease. [Doc. 33 at ¶¶ 17-19].

      Plaintiffs’ failure to sue the parties that can redress the alleged harm

could also lead to “arbitrary and disparate treatment to voters in its different

counties,” Bush v. Gore, 531 U.S. 98, 107, 121 S. Ct. 525, 531 (2000), with

nine counties bound by an order from this Court and the remaining 150

counties following existing law. 7 See also Friedman v. Snipes, 345 F. Supp. 2d

1356, 1381 (S.D. Fla. 2004) (error not to join other county election officials).

6 While Georgia law designates the Secretary as the “chief election officer of
the state,” it does not follow that every alleged injury or request for relief in
the election context is therefore traceable to the Secretary. See Jacobson,
2020 U.S. App. LEXIS 28078, at *36; Lewis, 944 F.3d at 1300.
7 While the Eleventh Circuit issued a decision pre-dating Jacobson, Grizzle v.

Kemp, 634 F.3d 1314, 1319 (11th Cir. 2011), it only decided that case under a
proper-party analysis and did not consider standing, making it a “drive-by
jurisdictional ruling” that has no precedential effect. Steel Co. v. Citizens for a
Better Env’t, 523 U.S. 83, 91, 118 S. Ct. 1003, 1011 (1998).

                                        14
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 15 of 29




In other words, granting Plaintiffs the relief they seek would lead to different

rules for elections in different parts of the state, based solely on Plaintiffs’

choice over which counties to sue in this particular case. Thus, Plaintiffs

undermine their own claims of imminent “injury,” “redress,” or “equal

protection” by leaving out the other counties which would prolong any

uniform implementation or enforcement of any order issued by this Court.

      Some district courts have succumbed to the temptation to correct the

deficient pleadings of plaintiffs that fail to join all necessary parties, but the

Eleventh Circuit’s decision in Jacobson establishes that this Court should

refrain from doing the same. A declaratory judgment or injunction against

the eight County Defendants here cannot apply to counties “who are not

parties to this action.” Jacobson, 2020 U.S. App. LEXIS 28078, at *39. And

even if this Court tried to apply its ruling to counties not now before it, the

150 non-party counties are not “obliged . . . in any binding sense . . . to honor

an incidental legal determination [this] suit produce[s].” Lewis, 944 F.3d at

1301 (internal quotation marks omitted). The separation of powers and the

inherent, limited authority under Article III prevent the judiciary from

binding non-parties to its orders and cherry-picking certain counties is

inherently a political decision.




                                       15
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 16 of 29




      “Redressability requires that the court be able to afford relief through

the exercise of its power, not through the persuasive or even awe-inspiring

effect of the opinion explaining the exercise of its power.” Id. at 1305, quoting

Franklin v. Mass., 505 U.S. 788, 825 (Scalia, J. concurring in part and

concurring in the judgment). “Any persuasive effect a judicial order might

have upon the [non-party counties] . . . cannot suffice to establish

redressability.” Jacobson, 2020 U.S. App. LEXIS 28078, at *40. Moreover,

“[i]f a plaintiff sues the wrong defendant, an order enjoining the correct

official who has not been joined as a defendant cannot suddenly make the

plaintiff’s injury redressable.” Id. at *43.

      The “failure to join the [county officials] is an independent reason that

[plaintiffs] lack standing,” id. at *35, and accordingly, this Court should

dismiss Plaintiffs’ Complaint because they have not adequately alleged facts

sufficient to support standing.

             2.    Plaintiffs’ putative injuries are not redressable
                   because they seek an “obey the law” injunction.

      Plaintiffs also lack standing because their requested relief amounts to

an ambiguous “obey the law” injunction. Plaintiffs’ request for relief asks the

Court to take vague actions such as requiring Plaintiffs to provide a

“sufficient number” and “equitable distribution” of polling places and



                                        16
      Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 17 of 29




resources “to prevent voters from having to wait in unreasonably long lines

on Election Day,” including providing “sufficient” poll workers, technicians,

time for setting up locations, backup paper pollbooks, and emergency paper

ballots. [Doc. 1, p. 79]. “It is well-established in this circuit that an injunction

demanding that a party do nothing more specific than ‘obey the law’ is

impermissible” and violates the specificity requirements of Federal Rule of

Civil Procedure 65. Elend v. Basham, 471 F.3d 1199, 1209 (11th Cir. 2006);

Fed. R. Civ. P. 65(d) (requiring every order granting an injunction to

specifically state its terms and the acts restrained or required). Further, this

Court “cannot guarantee that voters will not have to stand in line.” Georgia

Shift, 2020 U.S. Dist. LEXIS 31407, *14. And “any injunction that would

pretend otherwise and purport to impose obligations on Defendants to take

all necessary action to ensure against such circumstances would be too

amorphous to be capable of enforcement.” Id. (internal quotation marks

omitted). As a result, Plaintiffs’ Complaint must be dismissed for lack of

standing.

II.   Plaintiffs fail to state a claim for relief because long lines are
      not a practice of voting.

      The sole basis for Plaintiffs’ Complaint against County Defendants is

“long lines,” which Plaintiffs claim is caused by any number of possible



                                        17
       Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 18 of 29




practices. [Doc. 1 at ¶¶ 200, 206-207]. Plaintiffs apparently do not challenge

any underlying practices, but believe that long lines alone can support a

federal lawsuit that seeks to impose a variety of possible reliefs. [Doc. 1, pp.

79-80]. Plaintiffs rely on an unsupported statement in a single district-court

decision for the concept that long lines alone may promote a cause of action.

In other contexts, courts have determined that long lines, standing alone, are

not a practice or procedure of voting for purposes of Section 2 of the Voting

Rights Act. Lee v. Va. State Bd. of Elections, 155 F. Supp. 3d 572, 583 (E.D.

Va. 2015) partially modified after reconsideration on other grounds by Lee v.

Va. State Bd. of Elections, Civil Action No. 3:15CV357-HEH, 2016 U.S. Dist.

LEXIS 185846, at *5 (E.D. Va. Feb. 2, 2016).

       Plaintiffs have failed to state a claim because they rely on long lines

and do not challenge the practices they say lead to long lines. By attacking a

symptom instead of what they believe is the cause, Plaintiffs have not

properly invoked the limited jurisdiction of this Court.

III.   Plaintiffs’ Complaint raises a solely nonjusticiable political
       question beyond the jurisdiction of this Court.

       A.    Political questions fall outside Article III jurisdiction.

       “[F]ederal courts will not intervene to . . . supervise the administrative

details of a local election.” Curry v. Baker, 802 F.2d 1302, 1314 (11th Cir.



                                       18
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 19 of 29




1986). The judicial system is not a conduit for a particular group to force

election officials to adopt its preferred method of administering elections.

GALEO v. Gwinnett Cty. Bd. of Registrations & Elections, No. 1:20-cv-1587-

WMR, 2020 U.S. Dist. LEXIS 86998, at *3 (N.D. Ga. May 8, 2020).

      While courts can “say what the law is,” there are some questions that

are “in their nature[,] political” and beyond the scope of Article III. Marbury

v. Madison, 5 U.S. (1 Cranch) 137, 170, 177 (1803). “A federal court has no

authority to review a political question.” McMahon v. Presidential Airways,

Inc., 502 F.3d 1331, 1357 (11th Cir. 2007). The political-question doctrine

“protects the separation of powers and prevents federal courts from

overstepping their constitutionally defined role.” Id., citing Baker v. Carr, 369

U.S. 186, 210 (1962). If a case requires the court to decide a political question,

it must be dismissed for lack of jurisdiction. Made in the USA Found. v. U.S.,

242 F.3d 1300, 1319 (11th Cir. 2001).

      The Supreme Court identified six elements likely to be “prominent on

the surface of any case held to involve a political question”:

       [1] a textually demonstrable constitutional commitment of the issue to
      a coordinate political department; or [2] a lack of judicially discoverable
      and manageable standards for resolving it; or [3] the impossibility of
      deciding without an initial policy determination of a kind clearly for
      nonjudicial discretion; or [4] the impossibility of a court’s undertaking
      independent resolution without expressing lack of the respect due
      coordinate branches of government; or [5] an unusual need for

                                        19
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 20 of 29




      unquestioning adherence to a political decision already made; or [6] the
      potentiality of embarrassment from multifarious pronouncements by
      various departments on one question.

Baker v. Carr, 369 U.S. 186, 216 (1962). “Significantly, any one of the above-

listed characteristics may be sufficient to preclude judicial review.” Made in

the USA Found., 242 F.3d at 1312. 8 At least two of those indicia are present

in this case.

      B.        The Constitution requires most decisions about elections to
                be made by States.

      As for the first Baker factor—a “textually demonstrable constitutional

commitment of the issue to a coordinate political department”—the Elections

Clause of the United States Constitution (Art. I, §4, cl. 1) commits the

“Times, Places and Manner of holding Elections” to state legislatures, while

giving Congress the power to “make or alter” any such regulations. The

Elections Clause’s delegation of power to state legislatures and Congress is

expansive:

      It cannot be doubted that these comprehensive words embrace
      authority to provide a complete code for congressional elections, not
      only as to times and places, but in relation to notices, registration,
      supervision of voting, protection of voters, prevention of fraud and
      corrupt practices, counting of votes, duties of inspectors and

8While the existence of any one of the Baker factors suggests a case presents
a nonjusticiable political question, courts have generally held that the first
two Baker factors are generally the most important. See Alperin v. Vatican
Bank, 410 F.3d 532, 545 (9th Cir. 2005) (collecting cases).

                                       20
        Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 21 of 29




        canvassers, and making and publication of election returns; in short, to
        enact the numerous requirements as to procedure and safeguards
        which experience shows are necessary in order to enforce the
        fundamental right involved.

Smiley v. Holm, 285 U.S. 355, 366 (1932).

        The Constitution specifically reserves authority on the integrity and

efficiency of elections to the states. Storer v. Brown, 415 U.S. 724, 730 (1974);

see also Wexler v. Anderson, 452 F.3d 1226, 1232 (11th Cir. 2006). “[T]he

framers of the Constitution intended the States to keep for themselves, as

provided by the Tenth Amendment, the power to regulate elections.” Gregory

v. Ashcroft, 501 U.S. 452, 461–62 (1991) (quoting Sugarman v. Dougall, 413

U.S. 634, 647 (1973)); Burdick v. Takushi, 504 U.S. 428, 433 (1992) (voters do

not have an absolute right to vote in any way they choose).

        Here, “Plaintiffs ask this Court to assume the roles of state and federal

legislatures, urging us to exercise the discretion that has been explicitly

reserved to those political bodies.” Agre v. Wolf, 284 F. Supp. 3d 591, 596

(E.D.     Pa.   2018)   (emphasis   in   original).   Plaintiffs’   claims   present

nonjusticiable political questions because they require this Court to replace

Georgia’s Election Code with this Court’s judgment about the administration

of elections, despite the “textually demonstrable constitutional commitment




                                         21
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 22 of 29




of the issue” to state legislatures and to Congress. Baker, 369 U.S. at 217;

Agre, 284 F. Supp. 3d at 620.

      C.    Plaintiffs ask this Court to involve itself in the minutiae of
            elections---a task for which there are no judicially
            manageable standards.

      Much like cases alleging partisan gerrymandering, where courts were

improperly called on to decide the definition of “fairness” and then “[h]ow

much is too much,” Rucho v. Common Cause, 139 S. Ct. 2484, 2500-01 (2019),

Plaintiffs ask this Court to take on the task of election administration by

requiring “equitable distribution,” “sufficient” resources, and “clear guidance

and instructions.” [Doc. 1, p. 79]. But there “are no discernable and

manageable standards ‘to answer the determinative question’” in this case.

Jacobson, 2020 U.S. App. LEXIS 28078, at *63. The judiciary is ill-equipped

to handle these questions that involve the “complex, subtle, and professional

decisions” required to conduct elections. Gilligan v. Morgan, 413 U.S. 1, 10,

93 S. Ct. 2440, 2446 (1973) (applied to military training). Ultimately,

Plaintiffs’ Complaint “poses basic questions that are political, not legal.”

Rucho, 139 S. Ct. at 2489; Jacobson, 2020 U.S. App. LEXIS 28078, at *56.

There are simply no “satisfactory criteria for a judicial determination.”

Wymbs v. Republican State Exec. Comm., 719 F.2d 1072, 1076 (11th Cir.

1983) quoting Baker, 369 U.S. at 283.

                                        22
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 23 of 29




      As another case in this Court recently held, “[i]t is especially important

during crises such as the present one involving a medical pandemic that the

Court hew closely to the Constitution’s original imperatives.” Coal. for Good

Governance v. Raffensperger, No. 1:20-cv-1677-TCB, 2020 U.S. Dist. LEXIS

86996, at *7 - 8 (N.D. Ga. May 14, 2020). The court found that:

      This starts with the Elections Clause, which commits the
      administration of elections to Congress and state legislatures—
      not courts. The Framers of the Constitution did not envision a
      primary role for the courts in managing elections, but instead
      reserved election management to the legislatures. Absent
      pellucid proof provided by plaintiffs that a political question is
      not at issue, courts should not substitute their own judgments for
      state election codes.

Id. at *8.

      Like Plaintiffs here, the Coalition plaintiffs asked the court to enforce a

laundry list of new voting practices and procedures that the plaintiffs felt

would make voting safer and more accurate in the approaching election. But

the court declined the invitation to overstep its constitutional bounds because

“there are no judicially discoverable and manageable standards for

resolving,” which of the plaintiffs’ requested practices were within the court’s

power to impose, and which were not. Id.

      Similarly, Plaintiffs ask the Court to invade the province of a

coordinate branch of government, based on the hypothetical problems of a



                                       23
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 24 of 29




future election, using new election equipment, under the cloud of a possibly

severe pandemic. Plaintiffs ask the Court to force state election officials and

some, but not nearly all, county election officials to acquiesce to demands the

Plaintiffs believe will help alleviate possible long lines at the polls. Paragraph

98 of the Complaint (with some light commentary) provides a good example of

the policy proposals masquerading as relief requested by Plaintiffs.

      The State Defendants (as well as the Fulton County Defendants)
      could easily remedy [in Plaintiffs’ opinion] the chronically long
      lines that Fulton County has witnessed in election after election,
      including by providing [what Plaintiffs deem is] clear guidance on
      the number of polling locations [Plaintiffs feel are] needed, as
      well as the [as yet undetermined] number of voters who should be
      allocated to each location to minimize congestion and lines,
      [abstractly] assisting in the recruiting and staffing of poll
      workers, providing [an unquantified amount of] sufficient voting
      equipment, requiring backup paper pollbooks and [unquantified
      but] adequate numbers of emergency paper ballots for use when
      problems do arise, as well as [what Plaintiffs deem is] clear
      guidance and training on when to use those ballots, and ensuring
      [what Plaintiffs feel is] adequate poll worker training and
      technical support.”

[Doc. 1 at ¶ 98]. These requests by Plaintiffs are precisely the determinations

committed to the discretion and experience of state and local governments

running elections. Not only is it beyond this Court’s constitutional authority

to navigate the minutiae of elections in the manner Plaintiffs request, but the

Court simply cannot create or use any judicially manageable standards in

trying to do so.

                                       24
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 25 of 29




      “[N]o justiciable ‘controversy’ exists when parties seek adjudication of a

political question . . . .” Mass. v. EPA, 549 U.S. 497, 516, 127 S. Ct. 1438, 1452

(2007). As the court in Coalition concluded, it would have to “micromanage

the State’s election process” to grant relief. Coalition for Good Governance,

2020 U.S. Dist. LEXIS 86996, at *9. So it was there, and so it is here. Courts

should not assume the “‘discretionary power over elections’” that the

Constitution assigns to the state and federal legislatures.” Jacobson, 2020

U.S. App. LEXIS 28078, at *80 quoting The Federalist No. 59, at 306

(Alexander Hamilton) (George W. Carey & James McClellan eds., 2001).

      Given the foregoing, this Court should dismiss Plaintiffs’ claims

because they are nonjusticiable political questions.

                                CONCLUSION

      Plaintiffs’ Complaint fails at the first hurdle it must pass—this Court’s

limited jurisdiction. This Court should dismiss Plaintiffs’ Complaint and end

this attempt to engage the Court in a policy exercise.



      Respectfully submitted this 8th day of September, 2020.




                                       25
    Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 26 of 29




/s/ Bryan P. Tyson                         /s/ Jack R. Hancock
Bryan P. Tyson                             Jack R. Hancock
Georgia Bar No. 515411                     Georgia Bar No. 322450
btyson@taylorenglish.com                   jhancock@fmglaw.com
Diane Festin LaRoss                        A. Ali Sabzevari
Georgia Bar No. 430830                     Georgia Bar No. 941527
dlaross@taylorenglish.com                  asabzevari@fmglaw.com
Bryan F. Jacoutot                          Freeman Mathis & Gary, LLP
Georgia Bar No. 668272                     661 Forest Parkway, Suite E
bjacoutot@taylorenglish.com                Forest Park, Georgia 30297
Loree Anne Paradise                        (404) 366-1000 (telephone)
Georgia Bar No. 382202                     (404) 361-3223 (facsimile)
lparadise@taylorenglish.com
TAYLOR ENGLISH DUMA LLP                    Counsel for the Clayton County
1600 Parkwood Circle, Suite 200            Defendants
Atlanta, GA 30339
770.434.6868 (telephone)

Counsel for the Gwinnett County
Defendants
/s/ Daniel W. White                        /s/ Shelley D. Momo
Daniel W. White                            Shelley D. Momo
Georgia Bar No. 153033                     Assistant County Attorney
dwhite@hlw-law.com                         Georgia Bar No. 239608
HAYNIE, LITCHFIELD & WHITE,                Irene B. Vander Els
PC                                         Assistant County Attorney
222 Washington St.                         Georgia Bar No. 033663
Marietta, Georgia 30064                    DEKALB COUNTY LAW
770-422-8900 (telephone)                   DEPARTMENT
770-424-8900 (facsimile)                   1300 Commerce Drive, 5th Floor
                                           Decatur, Georgia 30030
Attorney for Cobb County Defendants        Telephone: (404) 371-3011
                                           Facsimile: (404) 371-3024
                                           sdmomo@dekalbcountyga.gov
                                           ivanderels@dekalbcountyga.gov

                                           Attorneys for the DeKalb County
                                           Defendants



                                      26
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 27 of 29




/s/ R. Jonathan Hart                     /s/ David A. Cole
R. JONATHAN HART                         David A. Cole
State Bar No. 333692                     Georgia Bar No. 142383
/s/ Jennifer R. Davenport                Timothy M. Boughey
JENNIFER R. DAVENPORT                    Georgia Bar No. 832112
State Bar No. 330328                     FREEMAN MATHIS & GARY,
Chatham County Attorney’s Office         LLP
P. O. Box 8161                           100 Galleria Parkway
Savannah, GA 31412                       Suite 1600
T: (912) 652 7881                        Atlanta, Georgia 30339
F: (912) 652 7887                        (T) 770.818.0000
Email: rjhart@chathamcounty.org          (F) 770.937.9960
jdavenport@chathamcounty.org             (E) dcole@fmglaw.com
                                         tboughey@fmglaw.com
Attorneys for the Chatham County
Defendants                               Counsel for the Douglas County
                                         Defendants

/s/ William H. Noland                    /s/ Kenneth P. Robin
WILLIAM H. NOLAND                        Kenneth P. Robin
Georgia Bar No. 545605                   Georgia Bar No. 609798
william@nolandlawfirmllc.com             krobin@jarrard-davis.com
Noland Law Firm, LLC                     Patrick D. Jaugstetter
5400 Riverside Drive, Suite 205          Georgia Bar No. 389680
Macon, Georgia 31210                     patrickj@jarrard-davis.com
(478)621-4980 telephone                  JARRARD & DAVIS, LLP
(478)621-4282 facsimile                  222 Webb Street
                                         Cumming, Georgia 30040
Counsel for Macon-Bibb County            678-455-7150 (telephone)
Defendants                               678-455-7149 (facsimile)

                                         Attorneys for the Henry County
                                         Defendants




                                    27
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 28 of 29




s/Kaye Woodard Burwell
Georgia Bar Number: 775060
kaye.burwell@fultoncountyga.gov
s/Cheryl Ringer
Georgia Bar Number: 557420
cheryl.ringer@fultoncountyga.gov
s/David R. Lowman
Georgia Bar Number: 460298
david.lowman@fultoncountyga.gov

OFFICE OF THE FULTON
COUNTY ATTORNEY
Office of the County Attorney
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
Telephone: (404) 612-0246

Attorneys for the Fulton County
Defendants




                                    28
     Case 1:20-cv-03263-MLB Document 105-1 Filed 09/08/20 Page 29 of 29




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing BRIEF IN SUPPORT OF COUNTY DEFENDANTS’

MOTION TO DISMISS has been prepared in Century Schoolbook 13, a font

and type selection approved by the Court in L.R. 5.1(B).

                                    /s/ Bryan P. Tyson
                                    Bryan P. Tyson




                                     29
